UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-6873


WILLIAM A. MURPHEY,

                   Plaintiff - Appellant,

          v.

GARY MAYNARD, Secy-DPSCS; JOHN ROWLEY, Commissioner of
Corrections; KATHLEEN GREEN, Warden, ECI; GREGORY WARD, ARP
Coordinator, ECI; STEVEN G. TURNAMIAN, M.D.; DAVID MATHIS,
M.D.; LYNN COLE, Reg. Manager-CMS; KEVIN JOHNSON, P.A. -
CMS; MELISSA HIPON HEXON, RN; DOCTOR JAHLALI, M.D.; MARYAM
MESSAFORASH, P.A.,

                   Defendants – Appellees,

             and

DAVID C. DONAVAN, Dr.; CHARLES MEEHAM, Staff PRISM; STEPHEN
MEEHAM, Staff PRISM; PATRICK THOMAS, Staff Att. PRISM,

                   Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:08-cv-01711-DKC)


Submitted:    February 25, 2010                Decided:   March 3, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
William A. Murphey, Appellant Pro Se.       Glenn William Bell,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;
Philip Melton Andrews, Katrina J. Dennis, KRAMON & GRAHAM, PA,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            William A. Murphey appeals the district court’s orders

denying his motion to appoint counsel, denying relief on his 42

U.S.C. § 1983 (2006) complaint, and denying his Fed. R. Civ. P.

59(e)   motion.       We     have    reviewed    the    record   and    find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.             Murphey v. Maynard, No. 8:08-cv-01711-

DKC   (D.   Md.    filed    Jan.    23,   2009   &   entered   Jan.    26,   2009;

Mar. 16, 2009; filed Apr. 15, 2009 & entered Apr. 16, 2009).                    We

deny Murphey’s motion for a transcript at government expense and

dispense    with     oral    argument      because     the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                          3